Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 1 of 20 PageID: 38




                EXHIBIT D
Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 2 of 20 PageID: 39
Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 3 of 20 PageID: 40
        Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 4 of 20 PageID: 41




                                                   Monmouth County Prosecutor’s Office
                                                                            Prosecutor Christopher J. Gramiccioni

FOR IMMEDIATE RELEASE:                                                      CONTACT: Public Information Office
July 8, 2020                                                                   Charles Webster/Chris Swendeman
www.mcponj.org                                                               Desk: (732) 431-7160 ext. 7535/6468
pio@mcponj.org                                                             Mobile: (732) 637-3382/ (732) 567-9768


  INVESTIGATIVE FINDINGS: ASBURY PARK OFFICERS REASONABLY BELIEVED
            REPORTER WAS A PROTESTER FAILING TO DISPERSE

        FREEHOLD – A comprehensive internal affairs investigation into the June 1, 2020 arrest of
Asbury Park Press (APP) reporter Gustavo Martinez has determined that arresting officers had no
knowledge they were apprehending a reporter, announced Monmouth County Prosecutor Christopher
J. Gramiccioni. The investigation consisted of the interviews of 21 people, including 14 law
enforcement officers and Martinez, and review of body worn camera (BWC) footage and social media
footage captured during the protest. The investigation revealed that the officers who arrested Martinez
reasonably believed he was one of the protestors who failed to disperse, despite repeated orders to do
so, more than two hours after the expiration of a city-wide curfew. “We fully support and embrace the
First Amendment protections that journalists’ have to report the news. Our investigative findings are
in no way inconsistent with those important constitutional safeguards,” said Gramiccioni. A summary
of the investigations findings are outlined below.1

       June 1, 2020 Peaceful Protest – Asbury Park

        On June 1, 2020, at 5:00 p.m., a peaceful protest occurred in the City of Asbury Park (“the
City”). Like many nationwide, the protest occurred in the wake of the death of George Floyd, who
died while being arrested by members of the Minneapolis Police Department. One hour before the
protest was scheduled to take place, the City issued a curfew commencing at 8 p.m. The Emergency
Proclamation establishing the protest stated the curfew was being issued because many of the
nationwide protests had turned violent. The Emergency Proclamation further indicated that
credentialed members of the media were exempt from the city-wide curfew. See Exhibit 1.

        The protest was peaceful for the majority of the night. While exact numbers are unknown, it is
estimated that several thousand people were present at the height of the protest. Law enforcement
officers from throughout Monmouth County and the New Jersey State Police (NJSP) were on hand to
ensure the safety of the protest. From the time that the protest ended at 8:00 p.m., until approximately

  1
    This investigation was undertaken not because of any direct complaint filed against any individual officer, but due
  to a number of broader citizen inquiries into the arrest of a journalist the night of the protest. To date, Martinez has
  not filed a formal complaint against any of the officers involved with either our Office or the Asbury Park Police
  Department. Because the officers involved are exonerated, their identities are not disclosed. Moreover, since the
  conduct of the officers was reasonable and warrants no discipline, it would not fall under the purview of AG
  Directive 2020-5 dictating the public disclosure of the identities of officer who commit serious disciplinary
  violations.
                                                             1
        Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 5 of 20 PageID: 42
10 p.m., police officers repeatedly issued verbal orders to protestors via loudspeaker to disburse and
leave the area due to the curfew. Most people still lingering in Asbury Park after the protest ended
heeded requests to disperse the area in compliance with the curfew.

       Violations of Curfew Order

        Approximately 200 people refused to comply with officers’ requests to disburse and leave the
area as mandated by the 8 p.m. curfew. Officers continued to use public address systems in patrol cars
and were giving verbal orders imploring observance of the curfew. In contrast to the peaceful
protesters who filled the streets earlier in the evening, multiple accounts paint a far different landscape
of those who remained past curfew. Many of the remaining protestors were taunting and threatening
officers, were unruly, and some threw water in officers’ faces. At approximately 10:00 p.m., the
Monmouth County Rapid Deployment Force (RDF) and the NJSP Mobile Field Force were jointly
deployed to disperse the crowd. Officers are heard in BWC footage pleading with protesters to leave
the area and go home. Many citizens who had not yet retreated from the streets were filming the
chaotic scene on their cell phones.

        By approximately 10:16 p.m., the scene had shifted drastically from the earlier peaceful protest
to what officers described as a “riot.” Protesters began throwing large rocks, some the size of
baseballs, and other objects at officers and at their police vehicles. See Exhibit 2. Police in riot gear
were using their shields to protect themselves and fellow officers who were in basic uniforms without
enhanced protection. All of the officers who were interviewed described the scene in the same manner
as “nerve-wracking,” “dangerous,” “chaotic,” “violent,” and “very scary.” During his interview with
our office, Martinez similarly described the scene as “chaotic” and full of “commotion.” At least two
officers required medical attention for injuries sustained from the projectiles being thrown by the
crowd, one received stitches in his chin due to a laceration and the most seriously injured officer
sustained a skull fracture after being hit in the face with a rock.

       Press Presence at the Protest & After Curfew

         Given the large number of people participating in the Asbury Park protest, as well as the
international attention on protests following the death of George Floyd, it is not surprising that the
event was heavily covered by members of the press from numerous media outlets. Notably, not all
journalists present were readily identifiable as members of the press. While some journalists are seen
on BWC and cell phone footage that evening wearing fluorescent vests emboldened with the word
“PRESS” visible to all and/or were also carrying large cameras consistent with what news outlets use,
not all journalists were easily recognizable as members of the press. Martinez, unfortunately, was one
such journalist whose affiliation with a news organization was extremely difficult to discern.

        In light of the specific allegations made that necessitated this review – that Martinez was
arrested because he was a journalist – it is relevant and necessary to examine whether his profession as
a reporter covering this event was directly linked in any manner to his arrest. Martinez told detectives
conducting this review that his employer, the APP, assigned him to cover the post-curfew protest from
8:00 p.m. onward. Martinez is observed in BWC footage that night wearing a dark hooded sweatshirt
and dark jeans. He was also wearing goggles, a mask, a black helmet and a gray backpack. See
Exhibits 3-5. Martinez wore a lanyard around his neck with his press credentials - about the size of a
deck of playing cards - that had his picture and the words ‘PRESS’ on one side, and the other side
blank with no writing on the back. Martinez was filming the event on his cell phone. When asked by
detectives whether his employer provided him with any specific clothing or equipment, Martinez said
they did not, but said that his editor did advise him to bring protective gear.

                                                     2
       Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 6 of 20 PageID: 43
        One such encounter, prior to Martinez’s arrest, shows him engaged in dialogue with one officer
who is asking protesters to leave the area. The officer calmly engages Martinez in dialogue, believing
him to be a protester. During this encounter, Martinez’s lanyard containing his press credentials is
seen hanging backwards with the blank side facing outward. See Exhibit 6.2 Even if the officer
deduced from their conversation that Martinez was a member of the press at that earlier point in time,
Martinez had contact with multiple police officers later in the evening who were unaware he was a
reporter.

       The Events Leading Up to the Arrest of Martinez

       At 10:22:09 p.m., Martinez is observed on BWC footage near the train tracks on Memorial
Drive immersed within the crowd of protesters being walked back by the line of police officers from
the Monmouth County RDF and the NJSP Mobile Field Force. Martinez is depicted walking
backwards while filming the police officers with his cellular phone. Again, his press credential
lanyard is seen on the footage hanging backwards, with the blank side facing outward. See Exhibit 6.

         At 10:24:20 p.m., an officer arrests a female on Memorial Drive. A second officer who was
nearby the arrest of the female simultaneously is shown arresting a male subject. A third police
officer, accompanied by a fourth officer, observed Martinez walking towards the first two officers who
were effectuating the arrests, while recording on his cell phone. See Exhibit 6. The third officer, who
believed Martinez was a protester, had just ordered Martinez to move from the area. A group of 3-4
protesters, including Martinez, gathered near the arrests. Other officers in the area became concerned
for the officer arresting the female because the officer’s back was to the crowd of protesters that was
forming, and this was occurring in the general area where rocks had been thrown at police. These
events are also confirmed on Martinez’s own cell phone recording that night he posted on Twitter.
Moreover, there is no indication that Martinez informed the officers that he was a member of the press
when the officers told him to leave. Rather, he continued backing away from the officers making the
arrests, while continuing to face them to record. It is at this point that Martinez is arrested, and the
interactions of the two officers with Martinez at the time of his arrest lasted approximately one minute.

       Review of BWC Footage of the Arrest

        The arrest of Martinez was captured on the body worn camera of one of the officers who
arrested him. See Exhibit 7.3 During that encounter, once again, Martinez’s press credentials are
backwards, the blank side facing forward. The area is dark, poorly lit, and loud with yelling going on
during the melee. Martinez is heard saying something during his arrest, but what he is saying is
indiscernible and difficult to hear. Detectives reviewing the footage could only make out that
Martinez said “I’m a [inaudible].” Martinez is wearing a mask, is positioned face down, and there is a
lot of commotion making hearing his exact words difficult for both the arresting officers and
detectives who reviewed the clip multiple times. After Martinez is handcuffed, the officer advises him
that he is going to roll him on his side and to get up on his right knee so the officer can help him up.
Notably, after being helped to his feet, Martinez never indicates to either officer he is a member of the
press.



  2
    The BWC initially captured video of the encounter due to a recording latency common to the Panasonic Arbitrator
  BWC. The BWC, however, has pre-event recording function capabilities that captured 30 seconds of video footage
  prior to the officer’s activation of the recording function on the device. As a result, the BWC footage did not
  initially capture via audio the interaction between Martinez and the officer.
  3
    The arrest of Martinez begins on the BWC footage at approximately 10:23:15 and the interaction lasts less than 30
  seconds.
                                                           3
          Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 7 of 20 PageID: 44
        In his reporting, Martinez alleged that his cell phone was purposely knocked out of his hands
during the arrest, but the two officers involved contend it fell during the arrest. The BWC footage
does not clarify this point, but one officer is seen retrieving the phone and placing it in Martinez’s
pocket after Martinez was helped to his feet. See Exhibit 7. Both officers assert they did not know
Martinez was a reporter, nor did they ever hear him say that he was with the press. The officers
interviewed as a part of this investigation indicated that had they realized that Martinez was a reporter,
they likely would have asked him to stand to the side.

        After his arrest, Martinez was turned over to other officers, was walked to the transport van
and later processed at the Belmar Police Headquarters. Martinez had contact with three officers in the
course of being transported to Belmar, but did not indicate to any of them he was a reporter. While
being processed in Belmar, Martinez indicated he was a reporter only after an officer took possession
of is property, saw his lanyard, and specifically asked Martinez if he worked for the APP. These
officers, however, were unaware of the specific circumstances that led to his arrest. Martinez was
issued a summons for failing to obey an order to disburse. See Exhibit 8. These charges were
dismissed later that same morning. See Exhibit 9.

          Investigation of the Arrest of Martinez

        This office immediately initiated an internal affairs investigation into this incident after
receiving numerous complaints from citizens regarding the arrest of a journalist the morning after the
protest. The New Jersey Attorney General’s Office also contacted our office to request that we
conduct an internal affairs review of the matter and dismiss the summons filed against Martinez.
However, our office had already taken steps to do both before receiving that request. See Exhibit 9.

        In addition to interviewing Martinez, the Professional Responsibility Unit interviewed 14
police officers who were involved in or were in the vicinity of the arrest. They also interviewed
another APP reporter who had spent part of the evening working with Martinez. Detectives also
reviewed Martinez’s Twitter video from the protest, the BWC footage of arresting officers, the June 1,
2020 Emergency Proclamation creating the curfew, the summons issued to Martinez, police reports of
the arresting officers and Martinez’s June 3, 2020 article recounting his arrest. The investigative team
also reviewed the Reporters Committee for Freedom of the Press; Police, Protesters and the Press
(2020), at p. 14 as well as the Reporters Committee Tip Sheet for reporters covering protests.5

             Investigative Conclusions

          Martinez was not arrested because he was a reporter or in an effort to prevent him from
  performing his job as a member of the press. Rather, Martinez was arrested because police officers
  believed him to be a protester who had disobeyed numerous orders to disperse more than two hours
  after the expiration of the curfew. The officers’ beliefs, under the circumstances, were reasonable.

          Although we agree that in the interest of justice and in an exercise of our prosecutorial
  discretion that the dismissal of the summons was appropriate under the circumstances, our
  investigation also revealed that the officers who arrested acted reasonably in effectuating the arrest.
  While the city-issued Emergency Proclamation exempted credentialed press from the curfew, it did



  4
      https://www.rcfp.org/wp-content/uploads/2020/06/Police-Protesters-Press-2020.pdf
  5
      https://www.rcfp.org/wp-content/uploads/imported/20180614_100229_rcfp_protest_tip_sheet_0618.pdf

                                                           4
         Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 8 of 20 PageID: 45
   not create a similar exemption for other laws such as the failure to disburse. See N.J.S.A. §2C:33-
   1B. Nor is there a blanket prohibition on the arrest of a reporter.6

           The Reporters Committee noted in its article that, “[j]ournalists recording protest activities
   can increase their chances of First Amendment protection and reduce their risk of arrest by
   identifying themselves as press, not interfering with law enforcement, and recording from a safe
   distance, if possible.”7 Additionally, the Tip Sheet prepared for journalists by the Reporters
   Committee notes, “to avoid being mistaken for a protester, use your best judgment and try not to
   wear clothing that matches what protesters are wearing (e.g. all black). Also, engage with police
   before the protest so they know who you are and may be less likely to arrest you.” Importantly, the
   Tip Sheet also notes, “If police issue a dispersal order or give any other directives, promptly comply
   and prominently display your press credentials.”

           In this case, Martinez was not recognizable to officers at the protest as a reporter due, in
   large part to his attire and the absence of clearly identifiable press credentials. This is especially
   apparent when compared to the other journalists seen on BWC footage that night wearing bright
   neon vests clearly identifying them as reporters. This conclusion in no way seeks to diminish what
   must have been an unpleasant experience for Martinez. However, in light of what is seemingly
   standard protocols for journalists covering public protests, and what was exhibited by the majority
   of journalists from other news outlets covering the event, Martinez was not outfitted with the gear
   or resources to clearly make his identity known to law enforcement officers that night. Although
   his credentials may have been appropriate and identifiable when seeking entry to a public building
   during daylight hours, in combination with this attire, at night in poorly lit areas, they were not
   sufficient.

           We have concluded that the officers who arrested Martinez are exonerated of the allegations
   that the arrest was made because he was a journalist in an effort to prevent him from reporting.
   During the course of our investigation, we determined that in two instances BWCs were not
   activated pursuant to standard operating procedure. These findings in no way limited the ability of
   the investigative team to reach these conclusions. That aspect of this investigation will be referred
   back to the Asbury Park Police Department for their review in accordance with their policies and
   procedures.

          The Attorney General’s Office of Public Integrity and Accountability (OPIA) reviewed this
   IA investigation and agreed with its findings and conclusions.




   6
      See State v. Lashinsky, 81 N.J. 1, 14-15 (1979) upholding a reporter’s conviction for disorderly persons offense for
failure to obey an officer’s order to move away from a serious motor vehicle accident.

   7
    In Higginbotham v. Sylvester, 741 F. App’x 28 (2d Cir. 2018), a video journalist challenged his arrest, claiming it
   was in retaliation for recording a protest. The Second Circuit found that no reasonable jury could find that the police
   had arrested him due to his recording activity as opposed to his reckless endangerment of others.

                                                              5
     Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 9 of 20 PageID: 46


List of Exhibits

Exhibit 1 – City of Asbury Park Emergency Proclamation
Exhibit 2 – photograph of rocks thrown at police officers
Exhibits 3-5 – screenshot depictions of Martinez and his attire during the protest
Exhibit 6 – BWC footage of APPD officer
Exhibit 7 – BWC footage of APPD officer
Exhibit 8 – Martinez Criminal Summons
Exhibit 9 – Martinez Request to Dismiss Summons
Exhibits 10-12 – screenshot depictions of visibly identified members of the press



                                              # # #




                                                6
 Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 10 of 20 PageID: 47




            PROCLAMATION OF STATE OF EMERGENCY
       TO ALL CITIZENS AND PERSONS WITHIN THE CITY OF ASBURY
  PARK AND TO ALL DEPARTMENTS, DIVISIONS AND BUREAUS OF THE
     MUNICIPAL GOVERNMENT OF THE CITY OF ASBURY PARK:

       WHEREAS, peaceful assemblies are the lifeblood of our democracy based on the
Constitutional rights guaranteed to all citizens of the United States of America; and

        WHEREAS, in the past week, individuals have engaged in legal and peaceful
protests throughout the nation; and

       WHEREAS, during the same timeframe, certain individuals have engaged in
behavior that has endangered the health and safety of residents of their respective cities;
and

        WHEREAS, the civil disturbances have continued and grown nationally and in the
State of New Jersey, endangering lives and property; and

       WHEREAS, on June 1, 2020 a peaceful protest is scheduled at 801 Bangs Avenue
in Asbury Park in support of social justice and police accountability; and

        WHEREAS, the City of Asbury Park, its Mayor and Council, and the Asbury Park
Police Department stand in full solidarity with the Asbury Park community in promotion
of a peaceful demonstration; and

       WHEREAS, the City of Asbury Park, its Mayor and Council and the Asbury Park
Police Department denounce the actions of the officers involved in the murder of George
Floyd and any acts of police misconduct; and

        WHEREAS, in order to protect the safety of the organizers and attendees of the
peaceful demonstration on June 1, 2020, certain precautionary safety measures must be
taken; and

        WHEREAS, pursuant to the powers vested in me by N.J.S.A. App. A:9-40.5 and
by ordinances adopted by the City of Asbury Park, and other relevant authority, I have the
authority to declare a STATE OF LOCAL DISASTER EMERGENCY within.the City
of Asbury PaTk; and

        WHEREAS, the aforesaid laws authorize the promulgation of such orders, rules,
regulations, and emergency management operations as are necessary to meet the various
problems which have or may be presented by such an emergency.



                                                                                              Ex. 1
Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 11 of 20 PageID: 48

        NOW, THEREFORE, IN ACCORDANCE WITH the aforesaid laws, given
current exigent circumstances, I do hereby declare, in order to continue to protect the
residents of the City of Asbury Park, the following:
        1. That a STATE OF LOCAL DISASTER EMERGENCY exists within the
           City of Asbmy Park
        2. As part of the STATE OF LOCAL DISASTER EMERGENCY, a limited
           curfew is imposed for the City of Asbury Park beginning at 8:00 p.m. on
           Monday, June 1, 2020 and shall expire on Tuesday, June 2, 2020 at 5:00 a.m.
           unless further extended.
                a. During the hours of curfew, all persons are prohibited from using,
                    standing, sitting, travelling or being present on any public street or in
                    any public place, including for the purpose of travel, with the following
                    exemptions:
                         1. All law enforcement, firefighters, paramedics or other medical
                            personnel, as well as any other emergency response personnel
                            authorized by the State of New Jersey, and credentialed
                            members of the media.
                        ii. Individuals traveling directly to and from work; attending
                            religious services; commercial trucking and delivery services;
                            obtaining food; caring for a family member, friend, or animal;
                            patronizing or operating private businesses; seeking medical
                            care or fleeing dangerous circumstances; and travel for any of
                            the above services.
                b. For purposes of this order, "travel" includes, without limitation, travel
                   on foot, bicycle, skateboard, scooter, motorcycle, autoJJ,1obile, or
                   public transit, or any other mode of transporting a person from one
                   location to another.
                c. For purposes of this order, "public place" means any place, whether on
                   privately or publicly owned property, accessible to the general public,
                   including but not limited to public streets and roads, alleys, highways,
                   driveways, sidewalks, parks, vacant lots, and unsupervised property.
                d. For purposes of this order, "exempt care" means necessary medical
                   services for an individual's self or family member.



                                              6" ~ l-:J-08-0
                                              Date




                                               G- \     2 02 V
                                              Date




                                                                                           2
Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 12 of 20 PageID: 49




                                                                          Ex. 2
Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 13 of 20 PageID: 50




                                                                     Ex. 3
Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 14 of 20 PageID: 51




                                                                      Ex. 4
Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 15 of 20 PageID: 52




                                                                    Ex. 5
Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 16 of 20 PageID: 53




                                                                          Ex. 8
Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 17 of 20 PageID: 54




                                                                          Ex. 9
Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 18 of 20 PageID: 55




                                                                      Ex. 10
Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 19 of 20 PageID: 56




                                                                          Ex. 11
Case 3:20-cv-08710 Document 1-4 Filed 07/13/20 Page 20 of 20 PageID: 57




                                                                          Ex. 12
